Citation Nr: 0114176	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
and arm disability secondary to service-connected left 
shoulder and left ulnar nerve disabilities.  

2.  Entitlement to service connection for a back disability 
secondary to service-connected left shoulder and left ulnar 
nerve disabilities.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich


INTRODUCTION

The veteran had active service from July 1940 to November 
1948, and from July 1951 to December 1964.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
RO that denied service connection for a right shoulder and 
arm disability as well as a back disability, each claimed as 
secondary to service-connected left shoulder and left ulnar 
nerve disabilities; denied entitlement to increased ratings 
for left shoulder disability and left ulnar nerve disability; 
and denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  The veteran appealed the claims for secondary 
service connection and the TDIU claim; he did not initiate an 
appeal as to the other issues.  


REMAND

The Board notes, at the outset, that there has been a 
significant change of law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In this case, the veteran presented his contentions in detail 
at an August 2000 personal hearing before a hearing officer 
at the RO.  At that time, the veteran related that he fell on 
his right shoulder in May 1999.  He asserted that he tried to 
catch his fall with his left arm, but because of his 
disabilities of the left upper extremity, he was unable to 
catch his fall.  As a result, the veteran indicated that he 
sustained right shoulder and arm disability as well as a back 
disability.  In addition, due to his disabilities, he 
asserted that he is unable to work and is in receipt of 
Social Security Administration benefits.  The veteran 
maintained that his two private physicians are currently 
treating him.  

The Board notes that private medical records documented that 
the veteran fell in May 1999 and was seen at the Conway 
Emergency Room.  However, those private records are not in 
the claims file.  In addition, private medical records 
confirm that the veteran currently has right upper extremity 
disability as well as back disability.  The veteran was 
afforded a VA examination in February 2000, but the examiner 
did not offer an opinion as to whether the May 1999 fall and 
resulting injuries were due to the veteran's right shoulder 
disability.  Of course, as noted, the actual emergency room 
records with regard to that fall are not of record.  The 
Board notes that the missing records we well as any current 
treatment records are pertinent to the veteran's claims of 
service connection, especially since they might contain 
clinical findings, diagnostic study results and/or 
conclusions that might be pertinent to the disposition of 
this claim. 

Under these circumstances, the Board finds that the RO should 
obtain and associate with the record all records pertaining 
to the veteran from the Social Security Administration; and 
all outstanding pertinent medical records (to specifically 
include the records dated in May 1999 from the Conway 
Emergency Room; Jeffrey C. Wilkins, M.D.; Joseph James Davey, 
M.D.; and from any other source(s) or facility(ies) 
identified by the veteran).  Thereafter, the veteran should 
be afforded another VA examination by an examiner who has had 
an opportunity to review all of the medical evidence of 
record in order to obtain opinion as to the existence and 
etiology of any current right upper extremity and back 
disability.  

In addition, the Board notes that in the case, Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the term "disability" as used in 38 
U.S.C.A. § 1110, refers to impairment of earning capacity, 
and that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In light of 38 C.F.R. § 3.310(a) and the Allen case, the RO 
must consider not only whether the veteran's right upper 
extremity and back disabilities are caused by his  service-
connected left upper extremity disabilities, but whether the 
claimed disabilities are aggravated by the service-connected 
disabilities.  Hence, if the physician designated to examine 
the veteran rules out an etiological relationship between the 
service-connected right arm and shoulder disability and any 
of the claimed conditions, the examiner should offer an 
opinion as to aggravation, and, if found, the extent of 
additional disability resulting from the aggravation.  In 
addressing the questions of whether the service-connected 
left shoulder and left ulnar nerve disability caused or 
aggravated each of the claimed disabilities, the examiner 
must address whether the veteran's service-connected 
disabilities resulted in the fall referred to above, and, if 
so, whether such fall resulted in any current right arm and 
shoulder and/or back disability.  The examiner should also 
offer an opinion as to the extent to which his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The Board notes that the RO denied the claims for secondary 
service connection as not well grounded.  However, in light 
of the recent amendment to 38 U.S.C.A. § 5107, noted above, 
there is no longer a legal requirement that a claim be 
"well-grounded" before it can be adjudicated on the merits.  
Hence, on remand, the secondary service connection claims 
should be adjudicated on the merits.  This action should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

2.  The RO must undertake all appropriate 
action to obtain and associate with the 
claims file all other outstanding 
pertinent medical records, to 
specifically include any outstanding 
records from Drs. Wilkins and Davey; from 
the Conway Emergency Room (dated in May 
1999 at that facility); and from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records, also, and the 
RO should afford him an opportunity to do 
so before arranging for the veteran to 
undergo medical examination.  

3.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature, extent, and 
etiology of right upper extremity and 
back disabilities.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All indicated x-rays and 
laboratory tests should be completed.  
Following examination of the veteran, 
review of his pertinent medical history 
and assertions (to include that referred 
to herein), and consideration of sound 
medical principles, the examiner should 
offer an opinion as to whether there is a 
relationship between the veteran's 
service-connected left upper extremity 
disabilities and any current right upper 
extremity and back disabilities.  
Specifically, the examiner must opine  
whether it is as least as likely as not 
that the veteran's service-connected left 
upper extremity disabilities are 
etiologically related to any current 
right upper extremity and back 
disabilities; or, if not, whether it is 
as least as likely as not that the 
veteran's service-connected left upper 
extremity disabilities aggravates any 
current right upper extremity and back 
disabilities.  If aggravation is found, 
the examiner should also provide an 
opinion as to the level of additional 
right upper extremity and/or back 
disability resulting from the 
aggravation.  Moreover, in answering the 
questions of whether the service-
connected left shoulder and left ulnar 
nerve disability caused or aggravated 
each of the claimed disabilities, the 
examiner must address whether the 
veteran's service-connected disabilities 
resulted in the fall referred to above, 
and, if so, whether such fall resulted in 
any current right arm and shoulder and/or 
back disability.  Finally, following 
completion of the above, the examiner 
should also offer an opinion as to 
whether it is as least as likely as not 
that the veteran's service-connected 
disabilities (either individually or in 
the aggregate) render him unable to 
obtain or retain substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached (to include, as appropriate, 
citation to specific evidence of record), 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the foregoing 
requested development, and after 
completion of any additional development 
deemed warranted by the record, the RO 
should consider adjudicate the veteran's 
claims for secondary service connection 
for right upper extremity and back 
disabilities, on the merits, in light of 
all pertinent evidence of record and 
legal authority, to specifically include 
that cited to herein.  Then, if not 
rendered moot, the RO should consider the 
veteran's claim for a TDIU, also in light 
of all pertinent evidence of record and 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

7.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


